Citation Nr: 0639347	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-00 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a skin rash, to 
include as due to exposure to Agent Orange.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He served in Vietnam and his awards include 
the Combat Infantryman Badge and Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  An October 2003 RO decision granted service 
connection for PTSD, with a 10 percent rating, and a January 
2004 RO decision denied service connection for a skin rash.  

When the case was previously before the Board, in January 
2006, it was remanded to afford the veteran a hearing.  In 
April 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  A skin rash, to include as due to exposure to Agent 
Orange, was first manifested many years after service and has 
not been medically related to the veteran's service. 

2.  The service-connected PTSD is manifested by no more than 
mild occupational and social impairment.  



CONCLUSIONS OF LAW

1.  A skin rash, to include as due to exposure to Agent 
Orange, was not incurred or aggravated in the veteran's 
active duty service; nor may it be so presumed.  38 U.S.C.A. 
§§ 1101, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2003 and April 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection and an 
increased rating; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The June 2003 letter instructed the 
veteran to submit any or all of several types of evidence, 
including any medical reports he had.  The April 2005 letter 
told him to submit any evidence or information he thought 
would support his claim.  He was asked to send in any 
evidence in his possession that pertained to his claim.  He 
was also asked to notify VA of any information or evidence in 
support of his claim that he wished VA to retrieve for him.  
Thus, the veteran was not precluded from participating 
effectively in the processing of his claim and late notice 
did not affect the essential fairness of the decision. 

Because service connection is denied for a skin rash and 
increased rating for PTSD, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records referable to this issue have been secured.  As will 
be more fully discussed below, the veteran has been examined 
and another examination is not required in this case.  See 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran testified of 
private treatment of his skin rash years after service and 
acknowledged that the private doctors did not diagnose the 
condition.  There is no indication of competent medical 
evidence linking the veteran's skin condition to service.  

Service Connection for a Skin Rash, to Include as due to 
Exposure to Agent Orange

The veteran seeks service connection for a skin disorder, 
which he contends is due his service in Vietnam.  In order to 
establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that he has a skin disorder which is 
manifested by a variable rash on his chest, back and lower 
extremities, and which he relates to Agent Orange exposure 
while in Vietnam.  Service medical records are negative for 
complaints or abnormal findings referable to the skin.  The 
reports of the December 1969 history and separation 
examination show no skin diseases and a normal skin.  

Following service, many years passed without documented skin 
symptoms.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

At his April 2006 Board hearing, the veteran testified that 
he had skin symptoms for 10 to 15 years, which would put the 
onset over 20 years after the veteran completed his active 
service.  He also testified of seeing two dermatologist 
during that time, although there was no diagnosis.  

When the veteran's skin was examined by VA, in July 2003, he 
reported that he experienced an episodic skin rash since 
leaving Vietnam.  It occurred on sun exposed areas and mostly 
during the summer, greater than the spring, greater than the 
fall, greater than the winter months.  It involved his 
posterior chest 90 percent of the time, and his hands and 
feet to a lesser extent.  The rash itched and was well 
controlled by calamine lotion.  Other medications were also 
used.  Examination showed the veteran to be well tanned.  
There was some evidence of scaling in the shoulder region and 
posterior aspect of the chest wall.  There were small areas 
of hypopigmented regions on the palmar aspects of the 
bilateral wrists and left lateral calf.  There were no moles, 
whelps, or other rashes.  The rash appeared to resemble a 
sunburn rash and appeared to occupy 2 percent of the body.  
The diagnosis was rash, nondisabling, chest wall.  The 
clinician expressed the opinion that he could not say the 
rash was secondary to Agent Orange.  

While the veteran may feel that his skin rash is due to 
service, particularly his service in Vietnam, he does not 
have the medical training and experience to connect his rash 
to service.  38 C.F.R. § 3.159(a) (2006); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) quoting Frye v. United 
States, 293 F.2d 1013, 1014 (1923).  The Board's review does 
not disclose any competent medical evidence to connect the 
current rash to service or otherwise support the claim.  

The separation examination is a medical report showing the 
veteran's skin was normal shortly before he completed his 
active service.  The passage of many years without medically 
documented complaints is evidence against the claim.  Maxson, 
at 1333.  The recent VA examination does not support the 
claim.  The Board concludes that the preponderance of 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Alternatively, since the veteran served in the Republic of 
Vietnam for a year, he is presumed to have been exposed to an 
herbicide agent, such as Agent Orange.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have 
been associated with exposure to herbicide agents and will be 
considered by VA to have been incurred in service even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. §§ 3.307(a), 3.309(e).  In this case, 
however, the veteran's only current diagnosis referable to 
the skin is not listed in this regulation.  In accordance 
with the Agent Orange Act of 1991 and the Veterans Education 
and Benefits Expansion Act of 2001, the Secretary of Veterans 
Affairs engaged the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence relating to 
herbicide exposure.  Based on the NAS findings, the Secretary 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  68 Fed. Reg. 27630, 
27641 (May 20, 2003).  Thus, presumptive service connection 
for the veteran's rash is not warranted.  

An Initial Disability Rating in Excess of 10 Percent for PTSD

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
....100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.............................................70 
percent; 
*	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships................................................50 percent; 
*	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)............................................................................30 percent; 
*	Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous 
medication.....................................................
.........................10 percent; 
*	A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous 
medication....................................................0 
percent. 
38 C.F.R. § 4.130, Code 9411 (1997-2006).  

The report of the July 2003 VA mental examination shows the 
veteran reported occasional intrusive memories of his combat 
experiences and disturbed sleep patterns, becoming quite 
agitated in his sleep.  He recalled nightmares of his combat 
experiences.  He was distressed by stimuli such as Vietnamese 
immigrants or war movies.  He said that he tried to push away 
the painful thoughts, feelings and memories as much as 
possible, but they still came up.  He avoided crowds.  He 
felt somewhat distant, emotionally walled off, and detached 
from others.  He had ongoing difficulty with anxiety, 
episodic bouts of sadness, and depression.  He was short 
tempered in traffic and work situations.  He had difficulty 
with concentration and focus.  He was hypervigilant and 
startled quite easily.  He was not receiving psychiatric 
care.  He continued to be a maintenance worker at a 
manufacturing plant, where he had been for 33 years.  

On the mental status portion of the July 2003 VA examination, 
the veteran was found to be alert, oriented and cooperative.  
He appeared anxious and his affect was constricted.  His 
thoughts were clear and goal oriented.  There was no evidence 
of delusions or hallucinations.  His cognitive abilities were 
grossly intact.  There was no suicidal ideation.  The 
diagnosis was PTSD.  The global assessment of functioning was 
61, which the examiner explained indicated symptoms of PTSD 
impacting on his social functioning.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF from 61 to 70 indicates some 
mild symptoms, (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

The veteran began receiving treatment at a VA medical center.  
The most recent progress note, of record, is dated in May 
2005 and reflects an in-depth evaluation of the veteran.  The 
veteran complained that his wife said he was a miser.  He 
said he avoided friends.  He like to hunt, fish, and ride 
horses.  He wife joined him for these activities.  This was 
his second marriage and he had been married for 22 years.  He 
was employed and had been at the same plant for 35 years.  
His wife also worked there and they were able to see each 
other at work.  The veteran described his depression as 
severe and told of suicidal thoughts at times.  He denied any 
plans or intent.  He denied homicidal ideation, audio 
hallucinations, or visual hallucinations.  He did report not 
sleeping well.  He had problems getting to sleep and awoke 
often at night.  His wife told him that he flings around at 
night.  He could not always remember nightmares.  

On mental status examination, the veteran was noted to be a 
little anxious to start with.  He talked softly and slowly 
with spontaneous speech.  He had average attention and 
concentration.  He was very anxious to open up and talk about 
issues and connected with the clinician in a short time.  He 
talked at length about his anxiety, nervousness, sleep 
related issues, and PTSD symptoms.  He had normal insight and 
judgment.  The pertinent diagnoses were PTSD and adjustment 
disorder with mixed depression and anxiety.  The global 
assessment of functioning was 60, and 65 for the past year.  
A GAF from 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with co-
workers).  

At his April 2006 Board hearing, the veteran testified of 
being nervous most of the time.  Medication helped somewhat.  
He had a problem with anger, such as road rage.  He like to 
stay away from people.  He reported anxiety attacks about 
every two months.  His wife supported his testimony and 
description of anxiety attacks.  

The veteran feels that his PTSD symptoms warrant a higher 
rating.  However, the findings of the trained medical 
professionals are significantly more probative in determining 
the extent of the service-connected disability and whether 
the criteria for a higher rating have been met.  Here, the 
findings on the 2003 VA examination and the 2005 clinical 
evaluation, as well as the testimony during the 2006 Board 
hearing, essentially describe a mild psychiatric disability.  
The GAF scores are also consistent with a predominantly mild 
disability.  The rating criteria provide the current 10 
percent rating for such a mild disability.  

There is no competent medical evidence that the veteran's 
symptomatology approximates the criteria for a 30 percent or 
higher rating.  38 C.F.R. § 4.7.  Particularly, there is no 
evidence of significant occupational impact.  There is no 
evidence that the veteran has symptoms which result in 
occupational, as well as social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  There is no 
evidence of any memory loss (such as forgetting names, 
directions, recent events).  The veteran has reported 
symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), and chronic sleep 
impairment.  However, the levels of these manifestations are 
more consistent with a mild disability ratable at 10 percent 
than with a higher degree of disability.  The medical 
findings and the veteran's testimony provide a preponderance 
of evidence which describes a mild disability consistent with 
the current 10 percent rating.  As the preponderance of the 
evidence is against the veteran's claim for a higher rating, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
Ortiz. 

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the veteran's 
PTSD has not exceeded the criteria for a 10 percent rating at 
any point during the initial rating period and uniform rating 
is appropriate in this case. 

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2006) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a skin rash, to include as due to 
exposure to Agent Orange, is denied.  

An initial disability rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


